DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nappo et al., EP 2180119 A1 (hereafter Nappo).
Regarding claim 1, Nappo teaches a vehicle door clip assembly operable for holding a door, hood, or trunk gate of a vehicle closed [0001], the door clip assembly comprising: a reusable body portion (1) manufactured from a first material [0014], the body portion adapted to be removably coupled to a body structure of the vehicle [0013]; and a disposable tip portion (6) manufactured from a material, the tip portion adapted to be removably coupled to the body portion ([0014]; Fig 3) and contact the door, hood, or trunk gate of the vehicle [0024].
Nappo fails to specifically teach a second material for the disposable tip but states the “materials used by all the components” [0018] such that there are more than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a different material for the disposable tip because it is a component in direct contact with a portion of the vehicle.  By selecting a different material, the tip’s interface with the portion of the vehicle being painted could be optimized to reduce damage, absorb impacts, or improve paint operations.
Regarding claim 2, Nappo teaches the door clip assembly of claim 1, wherein the first material is one or more of a metal material and a plastic material [0014] that is capable of withstanding a vehicle coating stripping process without damage [0018].
This claim is being treated as a Markush claim rather than being rejected under 35 USC 112(b).  For purposes of examination, the Examiner is considering the materials groupings for the first material as being the alternatives of a metal material OR a plastic material. 
Regarding claim 3, Nappo teaches the door clip assembly of claim 1, wherein the second material is one or more of a plastic material and a rubber material [0017] that is capable of contacting a vehicle coating without marking or damaging the vehicle coating [0031].
This claim is being treated as a Markush claim rather than being rejected under 35 USC 112(b).  For purposes of examination, the Examiner is considering the materials groupings for the second material as being the alternatives of a plastic material OR a rubber material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to standardize device materials used for 
Regarding claim 4, Nappo teaches the door clip assembly of claim 1, wherein the tip portion (6) comprises a keyed attachment portion (edge of 6) that is adapted to be removably coupled (Fig 3) to a keyed receptacle portion (15) of the body portion (1).
Regarding claim 5, Nappo teaches the door clip assembly of claim 4, wherein the keyed receptacle portion (15) of the body portion (1) is coupled to a remainder of the body portion via an intervening biasing spring member (13) that allows the tip portion (6) and keyed receptacle portion (edge of 6) of the body portion to translate with respect to the remainder of the body portion (Fig 2; [0027]).
Regarding claim 6, Nappo teaches the door clip assembly of claim 5, wherein the tip portion (6) is adapted to be compressed towards the body portion through the intervening biasing spring member (13) when the tip portion is contacted by the door, hood, or trunk gate of the vehicle [0026; 0027].
Regarding claim 11, Nappo teaches a method for painting a vehicle, comprising: attaching a vehicle door clip assembly to a body structure of the vehicle, the door clip assembly comprising a reusable body portion (5) manufactured from a first material [014] and a disposable tip portion (6) manufactured from a second material [0017]; closing a door, hood, or trunk gate of the vehicle to contact the disposable tip portion and engage the reusable body portion of the door clip assembly attached to the body structure of the vehicle [0011; 0013]; delivering a coating to a surface of the vehicle including a surface of the door, hood, or trunk gate of the vehicle and the door clip assembly; opening the door, hood, or trunk gate of the vehicle and removing the door clip assembly from the body structure of the vehicle [0024-0030]; 
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale, to use Nappo’s vehicle clip with the same technique as the claimed invention to yield the predictable result of a painted vehicle member.  The technique being the clip is installed, used in process, removed, then cleaned and configured prior to next use.  
Regarding claim 12, Nappo teaches the method of claim 11, wherein the first material is one or more of a metal material and a plastic material that is capable of withstanding a coating stripping process without damage.
This claim is being treated as a Markush claim rather than being rejected under 35 USC 112(b).  For purposes of examination, the Examiner is considering the materials groupings for the first material as being the alternatives of a metal material OR a plastic material. 
Regarding claim 13, Nappo teaches the method of claim 11, wherein the second material is one or more of a plastic material and a rubber material that is capable of contacting the coating without marking or damaging the coating.
This claim is being treated as a Markush claim rather than being rejected under 35 USC 112(b).  For purposes of examination, the Examiner is considering the materials groupings for the second material as being the alternatives of a plastic material OR a rubber material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to standardize device materials used for components for absorbing impacts or reducing vehicle coating marking or damaging.  Doing so would result in rubber being used to make the disposable tip as well as the bumper (10). 
Regarding claim 14, Nappo teaches the method of claim 11, further comprising stripping the coating from the reusable body portion (5) after the disposable tip portion (6) has been removed and prior to coupling the new disposable tip portion to the reusable body portion.
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale, to use Nappo’s vehicle clip with the same technique as the claimed invention to yield the predictable result of a painted vehicle member.  The technique being the clip is installed, used in process, removed, then cleaned and configured prior to next use.  
Regarding claim 15, Nappo teaches the method of claim 11, further comprising disposing of the disposable tip portion (6) after the disposable tip portion has been removed from the door clip assembly.
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of 
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale, to use Nappo’s vehicle clip with the same technique as the claimed invention to yield the predictable .  
Claim 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nappo et al., EP 2180119 A1 (hereafter Nappo) as applied to claim 1 above, and further in view of Boulay et al., FR 2926102 A1 (hereafter Boulay).
Regarding claim 7, Nappo teaches the door clip assembly of claim 1, wherein the body portion comprises one or more post structures (3) adapted to be removably inserted into one or more holes disposed in the body structure of the vehicle to removably couple the body portion to the body structure of the vehicle [0013].
Nappo does not teach expandable post structures.
Boulay teaches an expandable post structure (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nappo’s post structure to expand as Boulay.  Doing so would allow the clip assembly to be installed without other required tooling and result in improved assembly operations and lower assembly costs.
Regarding claim 8, Nappo in view of Boulay teaches the door clip assembly of claim 7, wherein the body portion (Boulay 8) comprises a lower base member (Boulay 26), and wherein the one or more expandable post members (Boulay 6) protrude from a bottom of the lower base member (Boulay Fig 4).
Regarding claim 16, Nappo teaches the method of claim 11, wherein attaching the door clip assembly to the body structure of the vehicle comprises inserting one or more post structures protruding from a bottom of a base member of the reusable body portion of the door clip assembly into one or more holes disposed in the body structure of the vehicle.
Nappo does not teach expandable post structures.
Boulay teaches an expandable post structure (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nappo’s post structure to expand as Boulay.  Doing so would allow the clip assembly to be installed without other required tooling and result in improved assembly operations and lower assembly costs.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, it is not known in the art for an upper base member to interact with a lower base member with post structures.
Regarding claim 10, it is not known in the art for retention members from the lower base member to interact with the upper base member.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adamietz, DE 102012023768 A1, teaches a paint equipment arrangement for holding front lid of a motor vehicle.
Boulay et al., US 20130264832 A1, teaches a temporary closure device of an opening element on a support element.
Tate, EP 0931895 A1, teaches a device for provisionally retaining an opening wing on the body of an automobile.
Bourgeois et al., FR 3062631 A1, teaches a device for maintaining in the interior position of a fixed component of a body of a vehicle.
Corre et al., US 20090021025 A1, teaches a temporary closure device for an opening element on a fixed chassis part of a motor vehicle.
Costigan, US 7766401 B2, teaches a rod set clip for vehicle door. 
Huerst et al., DE 102013004727 A1, teaches a resource for positioning a wing unit of a motor vehicle. 
Gagnon et al., FR 3058122 A1, teaches a temporary holding element of a body opening element.  
Gasqueres et al., WO 2019016441 A1, teaches a device for holding vehicle door is position during painting.
Guerrier et al., EP 1781878 B1, teaches a temporary intermediate closure stop for an opening element such as a door on a fixed chassis part of a motor vehicle.
Karches, DE 3835810 A, teaches a spacer for holding car doors on an assembly line with clip fastening.
Leon et al., US 20160069111 A1, teaches a protective interface for a temporary closure device of a motor vehicle.
Nappo et al., EP 2182146 A1, teaches a device for keeping motor vehicle doors in an open position with post structure and one base member.
Perche, FR 2920804 A1, teaches a provisional spacing device for a door in a motor vehicle.
Perche, FR 2918098 A1, teaches a provisional splitting device with swivel lock for spacing an element opening of a motor vehicle.  
Pretot et al., FR 3006704 A1, teaches a device for maintaining a door of a motor vehicle in a located position.
Scholz et al., DE 10261861 A1, teaches a working arrangement for preventing uncontrolled pivoting movements of mounted vehicle doors that comprises a upper and lower base members with expandable post structure.
Scholz et al., DE 10341145 A1, teaches an operating device for fixing a vehicle door in position to a vehicle chassis for the duration of a finishing process.
Simon, GB 2539636 A, teaches a locking mechanism with base member and post structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675